GOLDTHWAITE, J.
— It is very obvious that the act of ■1828, [Aikin’s Digest, 212.] was enacted with a view to get rid of all technicalities in framing indictments for gaming; and it is our duty to carry into effect the intention of the Legislature. The second section of the act refered to, authorises the solicitor to frame the indictment in this general manner, but the defendant insists that this positive sanction by the legislature of this mode of pleading shall be disregarded, and. the State required to allege, that the gaming was committed in the out-housc, or storehouse, of a named individual.
We are not authorised to give such a construction to this act; but if we did, its inconvenience in the administration of justice would at once be manifest. Individuals would be more astute in finding other owners for the buildings described, than in defending themselves from a second accusation for the same of-fence, or than in disproving the case made out by the State.
We rest this decision entirely on the obvious intention of the statute, not deeming it necessary to inquire what would be a good indictment if the special provisions directing the manner of making the charge, were omitted.